HARLAN, J.
Bushman et al sued out an attachment against Foster, Clerk & Co., and laid it in the hands of Fielder C. Sling-luff, to whom Foster had made a deed of the partnership assets. The attaching creditors insisted that they had a right to go in and perfect their judgments against the garnishee, but the trustees in insolvency insisted that they were entitled to the possession of the fund, and such lien as the attaching creditors might have would be respected in the distribution. Judge Harlan, relying on the case of Lynch vs. Roberts, 57 Md. 150, sustained the latter view.